 
 
  EXHIBIT 10.2

 
[exh_102000.jpg]
 
 
January 1, 2018
 
Mr. Jody E. Miller
22307 Gable Road
Browning, MO 64086
 
Dear Jody:
 
General Finance Corporation (the “Company”) is pleased to confirm the terms of
your employment agreement (this “Agreement”) under which you will serve as the
Chief Executive Officer and President of the Company commencing on January 1,
2018. The Company is listed on The NASDAQ Stock Market. We believe the position
of Chief Executive Officer and President will be both challenging, rewarding and
focused upon, but not limited to, the traditional areas of operations, sales,
policies, marketing and management of executive personnel and other projects as
are necessary.
 
Your employment will be on the following terms and conditions:
 
1. Title and Responsibilities
 
1.1 You will serve as the Chief Executive Officer and continue to serve as the
President of the Company effective January 1, 2018. You will report to the
Chairman and Board of Directors of the Company (the “Board”). Your duties and
responsibilities shall be those normally and customarily vested in a Chief
Executive Officer and President, as incident to the duties set forth herein and
as set forth in the Bylaws of the Company. Some of your duties are listed on
Exhibit A. In addition, your continuing and new duties shall include those
duties and services for the Company and its subsidiaries as the Board shall in
its discretion, from time to time, reasonably direct which are not inconsistent
with your responsibilities described in this Section 1.
 
1.2 You agree to obey all rules, regulations and special instructions of the
Company and all other rules, regulations, guides, handbooks, procedures,
policies and special instructions applicable to the Company’s business in
connection with your duties hereunder and you shall endeavor to improve your
ability and knowledge of the Company’s business in an effort to increase the
value of your services for the mutual benefit of the Company and you.
 
2. Base Salary. Your base salary (“Base Salary”) will continue for the remaining
six months of the fiscal year ending June 30, 2018 to be $335,000 per year, then
for fiscal year 2019, the amount will increase to $400,000 and for fiscal year
2020, the amount will increase to $425,000. Your Base Salary will be payable in
bimonthly installments less applicable tax withholding; the Base Salary will be
reviewed annually.
 
 
 

 
 
3. Bonus. You will be eligible for an annual performance target bonus of
$250,000, $300,000 and $350,000 for fiscal years 2018, 2019 and 2020,
respectively (the “Target Bonus”), provided that you are employed by the Company
on the last day of such fiscal year and provided that, depending on results, the
actual bonus you are paid may be higher or lower than the Target Bonus, as
determined by the Compensation Committee. The criteria for your Target Bonus
will be determined by the Compensation Committee and may include objective
goals, such as EBITDA and profit margin targets, providing a vision and
strategic plan of the Company and its subsidiaries, oversight of the other
Company executives and individual goals. Your completion of the performance
criteria and the amount of the actual bonus you receive will be determined in
the discretion of the Compensation Committee.
 
The Company’s Compensation Committee (the “Committee”) or the Company’s Chairman
will advise you each year of the criteria upon which your Target Bonus and
actual bonus will be determined for each fiscal year.
 
4. Equity Incentives. The Company has adopted the 2014 Stock Incentive Plan
(this plan, as it may be amended, supplemented or superseded by any other stock
incentive plans, the “Plan"). The Plan authorizes the grant of stock options,
share appreciation rights, restricted shares, restricted share units,
unrestricted shares, deferred share units and performance and cash-settled
awards (each of the foregoing, an “Award” and collectively, the “Awards”). The
Committee shall have discretion to determine the value of any Awards other than
restricted shares granted under this Section 4.
 
4.1 No later than July 1, 2018, the Company will grant you restricted shares of
Company common stock pursuant to the Plan with an aggregate value of $335,000
which will vest in equal amounts on each of the first three anniversaries of the
date of grant, provided that you are employed by the Company or one of its
subsidiaries as of each of the first three anniversaries. If the Committee is
unable or elects not to award restricted shares pursuant to the preceding
sentence, you agree to accept any Award which the Committee grants you to
satisfy the obligations of the Company described in the first sentence of this
Section 4.1.
 
4.2 Commencing on July 1, 2018 and no later than the first business day of July
of each subsequent year, the Company will grant you restricted shares of Company
common stock or other Awards pursuant to the Plan with an aggregate value of
$335,000 which will vest in equal installments on each of the first three
anniversaries of the date of grant, subject to the attainment of vesting
criteria established by the Committee and provided that you are employed by the
Company or one of its subsidiaries as of each of the first three anniversaries.
 
5. Reimbursement of Expenses. The Company shall pay you a monthly automobile
allowance of $650 per month. You will be reimbursed for reasonable and necessary
work-related expenses, including but not limited to, phone charges, travel
expenses, laptop and desk top computer, and computer time on the Company’s
server; other reasonable and necessary work-related costs will be borne by the
Company.
 
6. Employee Benefits. You will be entitled to participate on the same basis in
all offered benefits or programs as any other employee of the Company for
medical insurance and retirement programs. You will be eligible to participate
in the Company retirement plan after three months of employment. Medical and
dental benefits will be provided to you and your immediate family at no cost to
you.
 
 
 

 
 
7. Vacation. You shall be entitled to 20 days paid vacation each year, which
shall accrue monthly. You shall have the right to carry over unused vacation to
the extent permitted by the Company’s policy from time to time in effect. In all
other respects, vacation shall be subject to the Company’s vacation policies as
set forth in the employee handbook to be adopted.
 
8. Term and Termination of Employment. Your employment will terminate on the
earliest to occur of the following:
 
8.1 upon your death;
 
8.2 upon the delivery to you of written notice of termination by the Company if
you shall suffer a physical or mental disability which renders you unable to
perform your duties and obligations under this Agreement for either 60
consecutive days or 120 days in any 12-month period;
 
8.3 upon 30 days’ written notice from you to the Company;
 
8.4 upon written notice from you to the Company for one or more of the following
effected without your written consent (“Good Reason”), provided that such notice
is received within 90 days of the event or circumstance constituting Good
Reason: (a) a reduction in your Base Salary; (b) you are assigned duties and
responsibilities that are materially beneath those of a Chief Executive Officer
and President (considering in this regard the limited staffing the Company has
and expects to have in the future) and provided that you notify the Company
within five business days of the assignment of such duties that you believe are
the basis of termination of your employment for Good Reason and the Company does
not revoke such duties and responsibilities;
 
8.5 upon delivery to you of written notice of termination by the Company (i) for
Cause, or (ii) without Cause following receipt of written notice of termination
from you pursuant to Section 8.3 of this Agreement; or
 
8.6 upon delivery to you of written notice of termination by the Company without
Cause.
 
9. Severance
 
9.1 Upon termination of your employment for any reason, you shall not be
entitled to any severance, except that if you terminate your employment for Good
Reason, or the Company terminates your employment without Cause, you shall be
entitled to a lump sum severance payment equal to 12 months’ Base Salary as in
effect on the date of termination (but prior to any reduction in salary that
entitled you to terminate your employment for Good Reason) provided that you
execute and deliver to the Company, and do not revoke, a written release (the
“Release”), in form and substance satisfactory to the Company, of any and all
claims against the Company and its subsidiaries, directors, officers and
affiliates with respect to all matters arising out of your employment by the
Company. The Company shall be entitled to defer payment of any amounts under
this Section 9 until the expiration of any period during which you shall have
the right to revoke the Release.
 
 
 

 
 
9.2 Notwithstanding the timing of payments set forth in this Agreement, if the
Company determines that you are a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and that, as a
result of such status, any portion of the payment under this Agreement would be
subject to additional taxation, the Company will delay paying any portion of
such payment until the earliest permissible date on which payments may commence
without triggering such additional taxation (with such delay not to exceed six
months), with the first such payment to include the amounts that would have been
paid earlier but for the above delay.
 
10. Certain Definitions. For purposes of this Agreement, the following
capitalized terms have the following meanings:
 
10.1 For “Cause” shall mean, in the context of a basis for termination of your
employment with the Company, that:
 
10.1.1 you breach any obligation, duty or agreement under this Agreement, which
breach is not cured or corrected within 15 days of written notice thereof from
the Company; or
 
10.1.2 you commit any act of personal dishonesty, fraud, breach of fiduciary
duty or trust; or
 
10.1.3 you are convicted of, or plead guilty or nolo contendere with respect to,
theft, fraud, a crime involving moral turpitude, or a felony under federal or
applicable state law; or
 
10.1.4 you commit any act of personal conduct that, in the reasonable opinion of
the Board, gives rise to a material risk of liability under federal or
applicable state law for discrimination or sexual or other forms of harassment
or other similar liabilities to subordinate employees; or
 
10.1.5 you commit continued and repeated substantive violations of specific
written directions of the Board, which directions are consistent with this
Agreement and your position as Chief Executive Officer and President, or
continued and repeated substantive failure to perform duties assigned by or
pursuant to this Agreement; provided that no discharge shall be deemed for Cause
under this subsection 10.1.5 unless you first receive written notice from the
Company advising you of the specific acts or omissions alleged to constitute
violations of written directions or a material failure to perform your duties,
and such violations or material failure continue after you shall have had a
reasonable opportunity to correct the acts or omissions so complained of; or
 
10.1.6 you engage in conduct that is demonstrably and materially injurious to
the Company Group (as defined below), or that materially harms the reputation or
financial position of the Company Group (as defined below), unless the conduct
in question was undertaken in good faith on an informed basis with due care and
with a rational business purpose and based upon the honest belief that such
conduct was in the best interest of the Company Group (as defined below); or
 
10.1.7 you are found liable in any Securities and Exchange Commission (“SEC”) or
other civil or criminal securities law action or entering any cease and desist
order with respect to such action (regardless of whether or not you admit or
deny liability) where the conduct that is the subject of such action is
demonstrably and materially injurious to the Company Group (as defined below);
or
 
 
 

 
 
10.1.8 you (i) obstruct or impede, (ii) endeavor to influence, obstruct or
impede, or (iii) fail to materially cooperate with, any investigation authorized
by the Board or any governmental or self-regulatory entity (an “Investigation”)
(however, your failure to waive attorney-client privilege relating to
communications with your own attorney in connection with an Investigation shall
not constitute Cause); or
 
10.1.9 you made any material misrepresentations (or omissions) in connection
with your resume and other documents which may have been provided by you, and
oral statements regarding your employment history, education and experience, in
determining to enter into the Agreement.
 
10.2 “Company Group” means the Company and each corporation or entity controlled
directly or indirectly by the Company.
 
11. Employment “At Will.” Nothing in this Agreement constitutes a promise of
continued employment or employment for a specified term. By discussing the terms
of employment with the Company outlined herein, you agree and acknowledge that
your employment relationship with the Company would be at will.
 
12. Non-Solicitation. During the period from the date your employment with the
Company terminates through the second anniversary of such date, you will not
directly or indirectly, either alone or by action in concert with others:
(a) induce or attempt to influence any employee of any member of the Company
Group to terminate his or her employment with any member of the Company Group;
(b) employ or offer employment to any person who was employed by any member of
the Company Group at the time of termination of your employment with the
Company; or (c) induce or attempt to induce any customer, supplier, licensee or
other business relationship of any member of the Company Group to cease or
reduce its business with any member of the Company Group, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relationship and any member of the Company Group; or (d) solicit
business from any of the Company’s customers.
 
13. Confidentiality. You agree not to disclose or use at any time (whether
during or after your employment with the Company) for your own benefit or
purposes or the benefit or purposes of any other person any non-public
information regarding the Company Group and its business, operations, assets,
financial condition and properties, including, without limitation, trade
secrets, business plans, policies, pricing information and customer data,
provided that the foregoing covenant shall not restrict you from disclosing
information to the extent required by law. You agree that upon termination of
your employment with the Company for any reason, you will return to the Company
immediately all memoranda, books, papers, plans, information, letters and other
data, and all copies thereof or therefrom, in any way relating to the business
of the Company Group except that you may retain personal notes, notebooks,
diaries, rolodexes and addresses and phone numbers. You further agree that you
will not retain or use for your account at any time any trade names, trademark
or other proprietary business designation used or owned in connection with the
business of any member of the Company Group.
 
14.  Clawback Provisions. You agree to repay or forfeit, to the fullest extent
permitted by law, any bonus, incentive payment, equity award or other
compensation has been awarded or received if each of the following three
elements is satisfied:
 
 
 

 
 
14.1 the payment, grant or vesting of such compensation was based upon the
achievement of financial results that were subsequently the subject of a
restatement of financial statements of the Company filed with the SEC, or the
amount of the award was based upon the achievement of financial results which
subsequently were determined to have been overstated;
 
14.2 the Board determines in its reasonable discretion, exercised in good faith,
that you engaged in fraud, intentional misconduct or an intentional violation of
law or the Company policy that caused or contributed to the need for the
restatement or caused or contributed to the overstatement of the financial
results; and
 
14.3 the Board determines in its reasonable discretion, exercised in good faith,
that it is in the best interests of the Company and its stockholders for you to
repay or forfeit all or any portion of the bonus, incentive payment, equity
award or other compensation.
 
15. Withholding. The Company may deduct from any compensation payable to you
(including payments made pursuant to Section 9 of this Agreement in connection
with or following termination of employment) amounts sufficient to cover your
share of applicable federal, state and/or local income tax withholding, old-age
and survivors’ and other Social Security payments, state disability and other
insurance premiums and payments.
 
16. Entire Agreement. The foregoing constitutes the entire agreement between you
and the Company should you elect to proceed. By ultimately accepting, you and
the Company are agreeing to be bound by the terms of this Agreement, and only
this Agreement. In other words, you are not accepting the offer based on an
understanding or promise, oral or written, which is not contained in this
Agreement, as this Agreement would represent the entire agreement and
understanding between you and the Company regarding your employment with the
Company should you proceed. Any changes to the terms of this Agreement can only
be in writing and must be signed by you and either the President and Chief
Executive Officer or the Chairman of the Compensation Committee in order to be
valid and enforceable. Notwithstanding the foregoing, you acknowledge that the
Company has relied on your resume and other documents which may have been
provided by you, and oral statements regarding your employment history,
education and experience, in determining to enter into the Agreement, and
material misrepresentations (or omissions) in connection with such documents may
constitute the basis of termination for Cause, as contemplated by the definition
of for Cause.
 
17. Governing Law. This Agreement shall be construed in accordance with the laws
of the State of Delaware.
 
18. Captions. The various captions of this Agreement are for reference only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement.
 
19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
 
 
 

 
 
We believe that you would be a worthy addition to the Company and are capable of
making an outstanding contribution and that we, in turn, can offer you a
challenging and rewarding career. We look forward to continuing working together
with you.
 
 
Very truly yours,
 
GENERAL FINANCE CORPORATION
 
           
                                    Accepted and agreed as of
                                            
                       
                                    the date set for above
 
 
 
By       /s/ Susan L. Harris
Susan L. Harris
Chair of the Compensation Committee
/s/ Jody E. Miller
Jody E. Miller
 

 
 

  

 
EXHIBIT A
 
Description of Duties and Responsibilities
 
- All activities, responsibilities and authority related to the position of
President and Chief Executive Officer;
 
- Responsible for company policies, procedures and culture;
 
- Responsible for company operations;
 
- Responsible for company sales and marketing;
 
- Member of the Executive Management Committee (EMC) and Board of Directors;
 
- Reports to the Board of Directors; and
 
- Anticipated Member of the GFN Board of Directors in December 2017.
 
 
